Case 0:19-cv-62510-BB Document 12 Entered on FLSD Docket 05/14/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-62510-BLOOM/Reid

 ANTON JOSEY,

        Petitioner,

 v.

 MARK S. INCH, SECRETARY
 OF THE FLORIDA DEPARTMENT
 OF CORRECTIONS,

        Respondent.
                                       /

                  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT

        THIS CAUSE is before the Court upon the Report of Magistrate Judge. ECF No. [11]

 (“Report”). On April 22, 2020, the Honorable Lisette M. Reid issued the Report recommending

 that Anton Josey’s (“Petitioner”) Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus,

 ECF No. [1] (“Petition”), be dismissed as untimely. ECF No. [11] at 2. The Report further

 advised that any objections to the Report were due within fourteen days of receipt of the Report.

 Id. at 10. To date, Petitioner has not filed any objections, nor has he sought any additional time

 within which to do so.

        This Court has conducted a de novo review of Judge Reid’s Report and the record in this

 case, and is otherwise fully advised. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009)

 (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds Judge Reid’s Report to be well

 reasoned and correct. The Court therefore agrees with the analysis in the Report and concludes

 that this case should be dismissed as untimely for the reasons set forth therein. The Court further

 agrees that an evidentiary hearing is not necessary in this case because Petitioner has failed to
Case 0:19-cv-62510-BB Document 12 Entered on FLSD Docket 05/14/2020 Page 2 of 2
                                                             Case No. 19-cv-62510-BLOOM/Reid


 demonstrate the existence of any factual disputes that would require an evidentiary hearing.

 Finally, the Court concludes that the recommendation in the Report that Petitioner is not entitled

 to a certificate of appealability is correct.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Judge Reid’s Report, ECF No. [11], is ADOPTED.

              2. The Petition, ECF No. [1], is DISMISSED as untimely. No Certificate of

                 Appealability shall issue.

              3. To the extent not otherwise disposed of, any scheduled hearings are

                 CANCELED, all pending motions are DENIED AS MOOT, and all deadlines

                 are TERMINATED.

              4. The Clerk of Court is directed to CLOSE this case.

         DONE AND ORDERED in Chambers at Miami, Florida, on May 14, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 The Honorable Lisette Reid

 Counsel of Record

 Anton Josey
 967931
 Northwest Florida Reception Center-Annex
 Inmate Mail/Parcels
 4455 Sam Mitchell Drive
 Chipley, FL 32428



                                                 2
